Appeal from a judgment of the Supreme Court (LaBuda, J), entered June 30, 2009 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
*1308Petitioner’s claim on this appeal, like the ones asserted in People ex rel. Germenis v Cunningham (73 AD3d 1297 [2010] [decided herewith]) and People ex rel. St. Pierre v Cunningham (73 AD3d 1310 [2010] [decided herewith]), sounds in breach of contract and is based upon the provisions of form 3617 of the Department of Correctional Services. For the reasons set forth in People ex rel. Germenis v Cunningham (supra) and People ex rel. St. Pierre v Cunningham (supra), we find petitioner’s breach of contract claim to be unavailing.
Mercure, J.P., Spain, Lahtinen, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.